Citation Nr: 1453269	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to October 1968.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in September 2008, and perfected his appeal in May 2009.

The Board remanded the claims for additional development in April 2013.  

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the above claims.  A review of the documents in such file reveals that certain files, including the October 2014 Informal Hearing Presentation and VA treatment records, which are relevant to the Veteran's claims.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present until many years after service. 

2.  The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to military noise exposure in service.

3.  The preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to military noise exposure in service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a letter issued in June 2007, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  The letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  It also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations, and the statements from the Veteran.  

Additionally, the RO substantially complied with prior remand instructions.  In the April 2013 Board remand, instructions pertinent to the claims being decided included obtaining an addendum opinion to the April 2009 examination in order to determine whether his bilateral hearing loss or tinnitus is related to his period of service.  The Veteran was provided with a VA opinion in April 2013 regarding the etiology of his bilateral hearing loss and tinnitus.  The April 2013 remand also required that the RO obtain VA treatment records, to include a specific record from either July or August 2008 that the Veteran had referenced.  Those records were requested and received in April 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claim of service connection for bilateral hearing loss and tinnitus in April 2009, and an addendum opinion was provided in April 2013.  Additionally, the Board notes that the April 2013 addendum opinion took into account the Veteran's lay statements regarding the continuity of his symptoms of bilateral hearing loss and tinnitus.  In the October 2014 Informal Hearing Presentation, the Veteran's representative maintained that the April 2013 opinion was inadequate because the examiner noted that there was no change in thresholds between the Veteran's entrance and exit examinations, and because the examiner relied on a 2005 Institute of Medicine report that "fails to mention current federal guidelines; i.e., the federal hearing conservation standards of the Occupational Health and Safety Administration (OSHA); which, incidentally, '[had] not changed since 1983.'"  The Representative included an attachment that noted that OSHA defined a standard threshold shift when the hearing threshold had changed (relative to the baseline audiogram) "an average of 10dB or more at 2000, 3000, or 4000 Hz in either ear."  As detailed below, the Board observes that audiograms during service show positive and negative fluctuations in hearing thresholds with no permanent threshold shift when comparing the earliest audiogram in November 1958 with the August 1968 audiogram at discharge.  Thus, the Board does not find that the VA examiner's opinion is inadequate.   

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to noise exposure during active military service.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

As noted above, the Veteran contends that his current hearing loss and tinnitus disabilities are due to acoustic trauma that he incurred during service.  Specifically, he alleges that he was exposed to loud noise from aircrafts, the flight line, flying with the windows open, radios turned to loud volume levels, and weaponry fire.
The Veteran's service personnel records corroborate his claim that he worked as a pilot while on active duty.  Thus, in-service noise exposure is substantiated.

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss.  At entrance, in August 1958, no audiogram was performed.  Rather, whispered and spoken voice tests revealed normal hearing acuity.  Audiometric testing, however, was conducted shortly thereafter in November 1958.  A review of the Veteran's service treatment records reveals that the Veteran denied ear trouble at each in-service examination, including those dated June 1959, December 1959, April 1962, July 1964, September 1967, and at separation in August 1968.  

Additionally, multiple audiograms are available in his service treatment records, but, prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart below.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.  During the Veteran's in-service examinations, the measure of pure tone threshold levels, in decibels, were as follows:

Nov. 1958


HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-10(0)
0(10)
-10(-5)
LEFT
 5(20)
-5(5)
-5(5)
-5(5)
-10(-5)

June 1959


HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-5(5)
-10(-5)
LEFT
 0(15)
-5(5)
-5(5)
-10(0)
-10(-5)

Dec. 1959


HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
-
5(10)
LEFT
 0(15)
0(10)
5(15)
-
5(10)

Feb. 1961


HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-10(0)
-10(0)
-5(5)
-10(-5)
LEFT
-5(10)
-5(5)
-5(5)
-10(0)
-5(0)



Sept. 1961


HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)
LEFT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)

Apr. 1962


HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)
LEFT
-10(5)
-10(0)
-10(0)
-10(0)
-5(0)

May 1962


HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
-5(5)
-10(-5)
LEFT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)

Sept. 1963


HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)
LEFT
-10(5)
-5(-5)
5(15)
5(15)
-10(-5)

July 1964


HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
  0(10)
-10(0)
-10(0)
-10(-5)
LEFT
  0(15)
  0(10)
-5(5)
  0(10)
-5(0)






Sept. 1967


HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-10(0)
-10(0)
-10(0)
-10(-5)
LEFT
-10(5)
-10(0)
 0(10)
-5(5)
-5(0)




Aug. 1965


HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-10(0)
-10(0)
-10(0)
-10(-5)
LEFT
-10(5)
-10(0)
0(10)
-5(5)
-5(0)

The Veteran's discharge examination report shows pure tone threshold levels, in decibels, were as follows: 

Aug. 1968


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
0
-5
LEFT
-5
-5
-5
0
-5

On the August 1968 Report of Medical History, in response to the question of whether the Veteran ever had or had now "ear, nose, or throat trouble," he responded in the negative.  

Post active duty service, service records show the Veteran underwent an examination in connection with his entrance into the Air National Guard.   In December 1968, pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
5
5
5
15
20

On the December 1968 Report of Medical History, in response to the question of whether the Veteran ever had or had now "ear, nose, or throat trouble," and "hearing loss," he responded in the negative.  





In August 1969, pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
10
5
10
25

On the August 1969 Report of Medical History, in response to the question of whether the Veteran ever had or had now "ear, nose, or throat trouble," and "hearing loss," he responded in the negative.  

In September 1970, pure tone threshold levels, in decibels, on annual examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
5
10
15
20
25

On the September 1970 Report of Medical History, in response to the question of whether the Veteran ever had or had now "ear, nose, or throat trouble," and "hearing loss," he responded in the negative.  

In September 1971, pure tone threshold levels, in decibels, on annual examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
5
5
10
20
25

On the September 1971 Report of Medical History, in response to the question of whether the Veteran ever had or had now "ear, nose, or throat trouble," and "hearing loss," he responded in the negative. 

In September 1972, pure tone threshold levels, in decibels, on annual examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
0
10
20

On the September 1972 Report of Medical History, in response to the question of whether the Veteran ever had or had now "ear, nose, or throat trouble," and "hearing loss," he responded in the negative.  
 
In August 1973, pure tone threshold levels, in decibels, on annual examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
10
10

On the August 1973 Report of Medical History, in response to the question of whether the Veteran ever had or had now "ear, nose, or throat trouble," and "hearing loss," he responded in the negative.  

In October 1973, pure tone threshold levels, in decibels, on annual examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
10
10

In May 1981, pure tone threshold levels, in decibels, on annual examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
5
5
LEFT
15
20
10
25
25

On the May 1981 Report of Medical History, in response to the question of whether the Veteran ever had or had now "ear, nose, or throat trouble," and "hearing loss," he responded in the negative.  

Turning to the Veteran's post-service treatment, a July 2008 VA record shows that the Veteran reported bilateral hearing loss with some tinnitus that was especially noticeable at night.  The examiner found that the Veteran had mild right ear hearing loss from 250-2000 Hz and at 6000 Hz; he also had sloping to moderate sensorineural hearing loss at 3000 and 4000 Hz.  The Veteran had mild hearing loss from 250-500 Hz, sloping to moderate and moderately severe at 1000-8000 Hz.  

The Veteran was afforded a VA audiological examination in April 2009.  The Veteran reported that he first noticed the onset of his hearing loss and tinnitus during and after he returned from Vietnam in 1967.  Additionally, he stated that he experienced excessive noise exposure as a pilot.  Specifically, he reported that he was exposed to noises from aircrafts on the flight line, flying with the windows open, and multiple radios turned to loud volume levels.  He also reported that he was a door gunner and exposed to weaponry fire.  Furthermore, he stated that he was not provided hearing protection while in combat.  He also reported wearing hearing protection "in later years" while on the flight line in the National Guard.  The Veteran denied a history of civilian, occupational, and recreational noise exposure. The examiner performed an air conduction test, with the following results: 







HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
50
45
LEFT
40
40
55
50
45

The Veteran had a speech recognition score of 96 percent in his right ear and 94 percent in his left ear.  The VA examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss, bilaterally.  The VA examiner stated that the audiograms dated September 1958, August 1958, and August 1968 indicated normal hearing bilaterally.  The audiogram dated December 1968 indicated hearing sensitivity within normal limits bilaterally with slight asymmetry noted, with the left ear worse.  The examiner explained that all the previously mentioned documents indicated hearing sensitivity was within normal limits, which did not meet the criteria for a disability under VA regulations.  Additionally, the examiner stated that no reports of tinnitus could be located in the Veteran's claims file.  Due to presence of normal hearing sensitivity upon entering and leaving the Air Force, in combination with undocumented reports of tinnitus, it was the examiner's opinion that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to his military service.  

The Board remanded the claim in April 2013 to obtain an addendum opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  The examiner reviewed the claims file, including the Veteran's service treatment records.  The examiner opined that the Veteran's hearing loss was not caused by or a result of military service.  The examiner also discussed the Veteran's contention that his hearing loss began in 1967 after he returned from the war.  The examiner explained that although the Veteran may feel that his hearing loss began at that time, objective testing from August 1968 does not indicate that he had hearing loss.  The examiner also noted that the Veteran's whisper test was normal upon entrance in August 1958.  The examiner noted that there was no change in thresholds between entrance and exit examinations and explained that the literature on noise-induced hearing loss does not support the concept of delayed onset hearing loss.  The examiner cited to the Institute of Medicine's "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  The examiner also pointed out that the Veteran filed claims in 1968 and 1999, but that he did not file his claim for bilateral hearing loss or tinnitus until 2007.    

The examiner also opined that tinnitus is less likely as not caused by or a result of military service, including exposure to noise therein.  The examiner noted in her rationale that the Veteran denied ear, nose, and throat trouble on multiple occasions during military service, including entrance and exit.  The Veteran's service treatment records are also silent for any reports of tinnitus.  The examiner also pointed out that the Veteran filed claims for other conditions in 1968 and 1999 and that since the Veteran "was familiar with the claims process, it is reasonable to believe that if he were experiencing tinnitus at that time...he would have included that condition" in his claims.  

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at service separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).

The examiner's opinion rests on more than the Veteran's normal hearing at separation and as such, the Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The VA examiner provided an adequate rationale in determining that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by acoustic trauma he had in service.  The opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report expressly demonstrates the examiner's review of the Veteran's medical history, both during service and after separation.  The examiner discussed the lack of hearing loss during service and the lack of complaints of ear trouble consistently during the Veteran's 10 years in service.  The April 2013 examiner also noted that the Veteran filed claims for other disabilities in 1968 and 1999, but that the Veteran did not file a claim for hearing loss or tinnitus until 2007.  Thus, the Veteran demonstrated an understanding of the claims process prior to 2007, and thus, if he had experienced hearing loss since 1967, it is reasonable to expect that the Veteran would have filed a claim for entitlement to service connection for hearing loss earlier.  The April 2013 examiner also explained that medical literature did not support a theory of delayed-onset hearing loss resulting from acoustic trauma, and she cited a medical treatise in support of her rationale.  Finally, the April 2013 examiner considered and addressed the Veteran's lay contention that he has had hearing loss and tinnitus since service.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.  Indeed, the Veteran has reported many types of noise exposure, including as serving as a door gunner while in combat. 
In Reeves v. Shinseki, 682 F.3d 988, 999 (2012), the Federal Circuit noted that in a case in which the Board only recognized that the Veteran sustained acoustic trauma, the Federal Circuit maintained that simply because the Board accepted the fact that the Veteran suffered acoustic trauma in service did not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty.  While the record clearly shows the Veteran had in-service noise exposure, there is clear and convincing evidence that the Veteran did not have hearing loss in service where official records show no hearing impairment on audiogram and no complaints of hearing loss and tinnitus on reports of medical history during active duty service. 

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss and tinnitus are related to his period of active service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss for VA purposes and tinnitus.  In such a circumstance, other potential causes of his sensorineural hearing loss and tinnitus must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss and tinnitus is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss and tinnitus.  Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the April 2013 VA opinion.  The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus symptoms during service, to include the hearing examinations that were administered during his period of active duty.  Indeed, on each examination during service and on separation, the Veteran denied having any hearing loss or ear trouble.  The Veteran's statements regarding his lack of hearing loss symptoms during service and at discharge are highly probative as they were made contemporaneous with his service and therefore are inherently more reliable in regard to the state of the Veteran's condition.  Moreover, there is no credible lay evidence of continuous symptoms ever since service as the Veteran continued to deny relevant complaints on reports of medical history.  

Additionally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  The Board, however, finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability or tinnitus in service; and there is no credible evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge.  The weight of the competent and credible evidence does not show the Veteran's bilateral hearing loss or tinnitus is related to his period of service.  Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


